Citation Nr: 0013526	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition, to include pulmonary sarcoidosis, as a 
residual of asbestos exposure.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
August 1947 and from September 1947 to February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  

In September 1998, the Board remanded this case to the RO for 
due process considerations and additional evidentiary 
development.  Upon completing the remand directives, the 
above issue is once again before the Board for appellate 
consideration. 

The Board notes that, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeal (hereinafter "the Court")) erred 
in adopting the "material evidence" test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d 
at 1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  In a September 1978 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
pulmonary sarcoidosis.  

2.  Evidence added to the record since the Board's September 
1978 decision bears directly and substantially upon the 
specific matter now under consideration (i.e., whether the 
appellant was exposed to asbestos during service) and, when 
considered alone or together with all of the evidence, both 
old and new, has a significant effect upon the facts 
previously considered.  

3.  The claim for entitlement to service connection for a 
lung condition, to include pulmonary sarcoidosis, as a 
residual of asbestos exposure, is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1978 Board decision 
denying the appellant's claim for pulmonary sarcoidosis, 
which is final, is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999).

2.  The appellant's claim for service connection for a lung 
condition, to include pulmonary sarcoidosis, as residual of 
asbestos exposure, is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a September 1978 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
pulmonary sarcoidosis.  At that time, the Board determined 
that the appellant's pulmonary sarcoidosis had not been 
present during military service, including his separation, 
and that such disability had not manifested to the required 
degree within one year following service discharge.  The 
Board stated that while it was not possible to determine the 
exact date of onset of the appellant's pulmonary sarcoidosis, 
it was important to note that there were no complaints or 
findings referable to the disability during his periods of 
military service or for many years thereafter.  Thus, the 
Board concluded that the overall evidence of record did not 
reasonably support the appellant's contention that the 
diagnosed pulmonary sarcoidosis had its onset during service.  

The evidence of record prior to the Board's September 1978 
decision consisted of the appellant's service medical 
records, his discharge reports, a June 1960 VA examination, a 
VA Discharge Summary, a medical statement from D.H.A., a 
family physician at the Luke Air Force base, VA outpatient 
treatment records, from March to July 1975, a medical 
statement from L.R.B., M.D., dated in May 1975, a January 
1976 VA examination, an October 1976 VA examination, and the 
appellant's January 1978 substantive appeal.  

The appellant's service medical records are negative for any 
complaints or findings of a lung condition, including 
pulmonary sarcoidosis.  Chest x-ray examinations were within 
normal limits.  

The appellant's DD 214 Forms, Report of Separation From 
Active Duty, show that he served in the Navy from September 
1943 to August 1947 and from September 1947 to February 1960.  
The reports reflect that he received numerous awards 
including the Asiatic Pacific Area Medal (six stars), 
Philippine Liberation Medal, the China Service Medal, and the 
Japanese Occupation Medal.  

In June 1960, the appellant underwent a VA examination.  At 
that time, his respiratory system was evaluated as being 
"essentially negative."  A chest x-ray was interpreted as 
being "essentially normal."  

Additional military medical records, including reports of 
examinations from 1961 to 1964, are negative for any 
complaints or findings of a lung condition, including 
pulmonary sarcoidosis.  Chest x-ray examinations were within 
normal limits.  

A VA Discharge Summary shows that the appellant was 
hospitalized for three days in September 1974.  At that time, 
he stated that over the past year, he had been experiencing 
increasing shortness of breath on minimal to moderate 
exertion associated with sweating.  The appellant noted that 
over the past six months, he had suffered from increased 
fatigue, decreased libido, and nocturia.  The appellant's 
admission diagnosis was of sarcoidosis.  Upon physical 
examination, it was noted that the appellant was moderately 
obese and took a deep sigh every seven to eight breaths, but 
appeared in no acute distress.  The remaining physical 
examination was completely within normal limits.  Pulmonary 
function tests revealed a mildly restricted pattern, with 
normal flow.  

A medical statement from G.H.A., a family physician at Luke 
Air Force Base, dated in December 1974, shows that at that 
time, Dr. A. diagnosed the appellant with pulmonary 
sarcoidosis.  Dr. A. stated that the above diagnosis was 
based upon a biopsy of mediastinal lymph nodes, which was 
taken in September 1974.  

VA outpatient treatment records, from March to July 1975, 
show intermittent treatment for the appellant's sarcoidosis.

A medical statement from L.R.B., M.D., of the Naval Regional 
Medical Center, dated in May 1975, shows that at that time, 
Dr. B. indicated that the appellant had an established 
diagnosis of pulmonary sarcoidosis which involved mediastinal 
nodes and lung parenchyma.  According to Dr. B., the above 
process had been stable by chest roentgenogram since the 
diagnosis was established in September 1974.  Dr. B. stated 
that in regards to radiographic changes, they were mild and 
consisted of bilateral hilar lymphadenopathy, without 
peritracheal adenopathy.  Slight stable atelectasis was 
present at the left lung base, and on occasion, faint forced 
expiratory wheezing was heard in the left lung base.  
Pulmonary function studies demonstrated slight reduction in 
lung volumes, with a mild reversible obstructive defect.  Dr. 
B. noted that the appellant was obese, and that otherwise, 
the physical examination was unremarkable.  According to Dr. 
B., the appellant complained of shortness of breath, with 
minimal exertion over the past two years.  Dr. B. stated that 
the appellant had retired because of those symptoms.  The 
assessment was of dyspnea out of proportion to the 
demonstrable radiographic and physiologic defect.  Dr. B. 
indicated that obesity probably contributed significantly to 
the appellant's symptoms.  According to Dr. B., it was 
possible that the appellant's condition would not be 
permanent, but that sarcoidosis and obesity were frequently 
chronic diseases.  

In January 1976, the appellant underwent a VA examination.  
At that time, a chest x-ray was interpreted as showing 
minimal mediastinal and hilar adenopathy and basilar 
fibrosis, on the left, with gynecomastia on the right.  
Findings were compatible with, but not diagnostic of, sarcoid 
disease.  In regards to the appellant's respiratory system, 
it was noted that the appellant had marked exertional 
dyspnea.  Otherwise, the examination was negative.  The 
diagnosis was of pulmonary sarcoidosis, with moderate 
exertional dyspnea.  

A VA examination was conducted in October 1976.  At that 
time, a chest x-ray was interpreted as showing mild fibrosis 
of the bases.  There was hilar adenopathy, bilaterally.  The 
diagnosis was of hilar and mediastinal adenopathy, fairly 
stable, with mild chronic lung disease changes.  The 
examining physician noted that the pattern of the findings 
were stable and apparently represented sarcoidosis.  

In the appellant's substantive appeal, dated in January 1978, 
the appellant stated that in early 1974, when he was 
diagnosed with sarcoidosis, he asked his physician how long 
he had had the disease.  The appellant stated that his 
physician replied that "no one could say" and that he could 
have had it for years and not known it.  The appellant 
indicated that when he asked his physician as to whether or 
not he could have had his diagnosed sarcoidosis during 
service, his physician responded that it was quite possible 
that it had been dormant for a number of years.  The 
appellant submitted a medical article and stated that the 
article showed that the disease had long periods of hidden 
latency and was found more commonly in certain countries such 
as Japan.  According to the appellant, while he was in the 
Navy, he spent several years in Japan and possibly developed 
the disease during that period of time.  

Evidence submitted subsequent to the Board's September 1978 
decision includes outpatient and inpatient treatment records 
from the Luke Air Force Base Hospital, from August 1974 to 
April 1978, outpatient treatment records from the Phoenix VA 
Medical Center (VAMC), from July 1991 to July 1994 and from 
March 1995 to February 1996, a November 1994 statement from 
the appellant, a December 1994 VA examination, numerous 
medical articles, the appellant's personnel records, and a 
February 1999 VA examination.  

In January 1979, the RO received outpatient and inpatient 
treatment records from the Luke Air Force Base Hospital, from 
August 1974 to April 1978.  The records show that in 
September 1974, the appellant was hospitalized.  At that 
time, he gave a one year history of malaise, shortness of 
breath, and depression.  Upon his discharge, he was diagnosed 
with sarcoidosis.  

In January 1994, the RO received outpatient treatment records 
from the Phoenix VAMC, from July 1991 to July 1994.  The 
records show intermittent treatment for the appellant's 
sarcoidosis.

In a correspondence from the appellant to the RO, dated in 
November 1994, the appellant filed a claim for entitlement to 
service connection for a lung condition, secondary to 
asbestos exposure.  At that time, the appellant stated that 
he had spent 18 years in the Navy as a machinist.  The 
appellant further indicated that he had spent "98 percent of 
[his] time in the engine room," where he had been constantly 
exposed to asbestos.  He noted that upon his discharge, he 
began experiencing respiratory problems which drastically 
limited his activities.  According to the appellant, in 1976, 
he was hospitalized and during his hospitalization, pulmonary 
tests and biopsies revealed lung scarring.  The appellant 
reported that he was advised to move to a drier climate, and 
that he subsequently moved to Arizona.  He stated that his 
current pulmonary tests showed a continuous reduction in air 
capacity. 

In December 1994, the appellant underwent a VA examination.  
At that time, he gave a history of sarcoidosis since 1975.  
The appellant further noted that he had been exposed to 
asbestos for 18 years while he was in the Navy.  He noted 
that he currently used inhalers.  The physical examination 
showed that the appellant had occasional dyspnea and 
nocturnal dyspnea. The respiratory system examination was 
completely within normal limits except for mildly decreased 
breath sounds and mild dyspnea at rest, which was worse on 
exertion.  No rales or rhonchi were heard and mild wheezing 
was noted.  The diagnosis was of sarcoidosis, with occasional 
dyspnea and nocturnal dyspnea which were reasonably 
controlled with the use of inhalers.  

In November 1995, the appellant submitted numerous medical 
articles.  At that time, he stated that the articles showed 
that sarcoidosis was a disease of unknown cause.  The 
appellant also noted that he had recently had lesions removed 
from his nose in order to improve his breathing.  According 
to the appellant, the above "granulomatous involvement" was 
one of his symptoms of sarcoidosis.  

In March 1996, the RO received outpatient treatment records 
from the Phoenix VAMC, from March 1995 to February 1996.  The 
records reflect that in June 1995, the appellant underwent 
dermabrasion of the nose.  At that time, he was diagnosed 
with rhinophyma secondary to rosacea.  

In May 1997, the appellant submitted a medical article from 
the National Jewish Medical and Research Center.  At that 
time, the appellant stated, in essence, that the article 
showed that it was possible that sarcoidosis was due to an 
"inflammatory reaction to one or more metals," and thus, 
supported his contention that he developed sarcoidosis due to 
his in-service exposure to "various metals and chemicals."  
The appellant indicated that on one occasion during service, 
he was "overcome" by a "carbon test" which was a chemical 
used to clean electric motors.  

In December 1998, the RO received the appellant's personnel 
records.  The Board notes that according to the April 1999 
Supplemental Statement of the Case (SSOC), although the 
records did not contain any specific information as to the 
type of work the appellant performed, the records did show 
that he spent a majority of his time in the Navy as a 
Machinist's Mate, which would have entailed working in 
engineering spaces aboard ship where asbestos would have been 
prevalent.  

In February 1999, the appellant underwent a VA examination.  
At that time, the appellant stated that he was diagnosed with 
sarcoidosis by biopsy in 1976.  The appellant indicated he 
was initially treated with Prednisone, but that he stopped 
using it in the early 1980's.  He reported that since that 
time, he had not been on any specific therapy and that his 
only treatment had been the use of inhalers.  According to 
the appellant, his dyspnea was slowly growing worse.  The 
appellant noted that he had a chronic cough, and that sputum 
production was intermittent.  

The physical examination showed that the appellant had some 
audible noises of respiration, which seemed more to be upper 
airway.  The chest appeared normal, with respirations 20 per 
minute.  Breath sounds were intact throughout, with a 
tendency to being harsh, especially at the bases.  There were 
expiratory rhonchi heard best anteriorly over the right upper 
lobe and in the region of the middle lobe.  There were no 
actual expiratory wheezes.  However, there were inspiratory 
crackles heard at both posterior lung bases.  The chest was 
normal to percussion and the diaphragms, by percussion, moved 
normally.  There was no hyperresonance of the precordium, 
against a significant degree of hyperinflation.  The 
impression was of pulmonary sarcoidosis.  The examining 
physician noted that he had reviewed the claims file.  
According to the examiner, the appellant's contention that 
his sarcoidosis was related to asbestos exposure was not 
proven.  In an addendum to the examination report, dated in 
March 1999, the examiner stated that pulmonary function tests 
showed minimal obstructive lung defect and that a chest x-ray 
was consistent with sarcoidosis.  It was the examiner's 
opinion that there was no etiologic relationship between any 
prior asbestos exposure and the appellant's sarcoidosis.  
According to the examiner, there was no conclusive or even 
significantly suggestive evidence of asbestos as a cause of 
sarcoidosis.  


II.  Analysis

A.  New and Material Evidence

As previously stated, in a September 1978 Board decision, the 
Board denied the appellant's claim of entitlement to service 
connection for pulmonary sarcoidosis on the basis that the 
appellant's currently diagnosed pulmonary sarcoidosis was not 
incurred in or aggravated by service.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the September 1978 Board decision is final.  Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999).  
Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based on the same factual basis 
shall be considered.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999).  When a claimant seeks to reopen a claim after 
an appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105 (1998); see also 38 U.S.C. §§ 5108, 7104. 
Therefore, once a BVA decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."   Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In this context, the Board, in its September 1978 decision, 
denied the appellant's claim for service connection for 
pulmonary sarcoidosis on the basis that it had not been 
present during military service, and that such disability had 
not manifested to the required degree within one year 
following service discharge.  However, the Board notes that 
in the appellant's November 1994 statement, the appellant 
contended that his pulmonary sarcoidosis was secondary to in-
service asbestos exposure.  At that time, the appellant 
stated that his Military Occupational Specialty (MOS) was as 
a machinist in the Navy, and that he had spent most of his 
time in the engine room where he was constantly exposed to 
asbestos.  The appellant maintained that such exposure caused 
him to later develop a lung condition, to include pulmonary 
sarcoidosis.  The Board notes that at the time of the 
September 1978 Board decision, the appellant had not 
contended that his pulmonary sarcoidosis was secondary to in-
service asbestos exposure.  In addition, according to the 
April 1999 SSOC, the RO stated that although the appellant's 
personnel records did not contain any specific information as 
to the type of work the appellant performed, the records did 
show that he spent a majority of his time in the Navy as a 
Machinist's Mate, which would have entailed working in 
engineering spaces aboard ship where asbestos would have been 
prevalent.  Thus, the RO concluded that the appellant was 
exposed to asbestos during service.  

In light of the above, it is the Board's conclusion that the 
appellant's November 1994 statement and his personnel records 
are "new and material" evidence because the above evidence 
shows that the appellant has raised a new argument that his 
lung condition, to include pulmonary sarcoidosis, was 
secondary to his in-service asbestos exposure, and the 
appellant's personnel records support his contention that he 
was exposed to asbestos during service.  Therefore, in light 
of the foregoing, the Board concludes that the appellant has 
submitted "new and material" evidence to reopen his claim 
of entitlement to service connection for pulmonary 
sarcoidosis.  


B.  Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved, with regard to the claim of entitlement to service 
connection for a left knee disability, is whether the 
appellant has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation of a 
disorder that is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id. 
at 93.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The third 
element of Caluza also includes that the appellant in this 
case must submit competent medical evidence of a nexus 
relating any current disability to his service exposure.  See 
Nolen v. West, 12 Vet. App. 347, 350-351 (1999) (explaining 
the holding in Caluza with respect to claims involving 
compensation due to exposure to asbestos); see also 
VAOPGCPREC 4-2000, slip op. at 14 (April 13, 2000).

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If sarcoidosis is 
manifest to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In the instant case, the appellant contends, in essence, that 
during service he was exposed to asbestos.  The appellant 
maintains that he later developed pulmonary sarcoidosis as a 
result of his in-service asbestos exposure.  The appellant 
further contends that during service, he was exposed to 
metals and chemicals and that such exposure also contributed 
to his subsequently diagnosed pulmonary sarcoidosis.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his currently diagnosed pulmonary sarcoidosis is secondary to 
in-service asbestos and/or chemical exposure is not competent 
evidence.  

As previously stated, the appellant's service medical records 
and additional military records, from 1961 to 1964, are 
negative for any complaints or findings of a lung condition, 
including pulmonary sarcoidosis.  In addition, chest x-ray 
examinations were within normal limits.  The first medical 
evidence of any lung condition is in September 1974, 
approximately 14 years following the appellant's discharge.  
The Board notes that a VA Discharge Summary shows that the 
appellant was hospitalized in September 1974 and was 
subsequently diagnosed with sarcoidosis.  In addition, 
medical statements from Dr. G.H.A. and Dr. L.R.B., dated in 
December 1974 and May 1975 respectively, show that the 
appellant was diagnosed with sarcoidosis.  The Board further 
notes that in the appellant's January 1976 VA examination, 
the appellant was diagnosed with pulmonary sarcoidosis, with 
moderate exertional dyspnea.  Moreover, outpatient treatment 
records from the Phoenix VAMC, from July 1991 to July 1994, 
show intermittent treatment for the appellant's sarcoidosis.  
Furthermore, in the appellant's December 1994 VA examination, 
the appellant was diagnosed with sarcoidosis, with occasional 
dyspnea and nocturnal dyspnea which were reasonably 
controlled with the use of inhalers.  

In light of the above, the Board observes that although the 
evidence of record shows that the appellant currently has 
sarcoidosis, the records do not show a nexus between the 
appellant's currently diagnosed sarcoidosis and any disease 
or injury in service.  As previously stated, there must be 
medical evidence showing a nexus between an in-service injury 
or disease and the current disability for a well-grounded 
claim. The Board observes that although the RO has determined 
that the appellant was exposed to asbestos during service, 
there is still no competent medical evidence of a nexus 
between the appellant's current sarcoidosis and his period of 
active service, including any in-service asbestos exposure.  
See Caluza and Nolen, both supra.  In fact, the Board notes 
that in the appellant's most recent VA examination, in 
February 1999, it was the examiner's opinion that there was 
no etiologic relationship between any prior asbestos exposure 
and the appellant's sarcoidosis.  The examiner further noted 
that there was no conclusive or even significantly suggestive 
evidence of asbestos as a cause of sarcoidosis.  In this 
regard, the Board notes that the medical articles submitted 
by the appellant do not show that there is a relationship 
between sarcoidosis and asbestos exposure.  Moreover, even 
accepting as true the appellant's contention that he was 
exposed to metals and chemicals during service, there is 
still no competent medical evidence of a nexus between the 
appellant's current sarcoidosis and his period of active 
service, including any in-service chemical exposure.  
Furthermore, although the medical article from the National 
Jewish Medical and Research Center suggests that sarcoidosis 
is an inflammatory reaction to one or more metals, the 
evidence of record is negative for any competent medical 
evidence specifically showing that the appellant's currently 
diagnosed sarcoidosis is related to in-service exposure to 
metals and chemicals.  See Sacks v. West, 11 Vet. App. 314, 
316-17 (1998) (medical treatise evidence that is "too 
general and inclusive" is insufficient to make the claim 
plausible).  Therefore, in light of the above, as there is no 
competent medical evidence which shows that the appellant's 
currently diagnosed sarcoidosis is related to service, 
including any in-service asbestos exposure, the appellant's 
claim for service connection for a lung condition, to include 
pulmonary sarcoidosis, as a residual of asbestos exposure, is 
not well grounded.  See Caluza, Nolen and Sacks, all supra.

The Board further notes that although the appellant contended 
that he had to have lesions removed from his nose in order to 
improve his breathing and that that "granulomatous 
involvement" was one of his symptoms of sarcoidosis, the 
Board observes that the outpatient treatment records from the 
Phoenix VAMC reflect that in June 1995, the appellant 
underwent dermabrasion of the nose and was diagnosed with 
rhinophyma, secondary to rosacea.  In addition, the Board 
also observes that in the appellant's January 1978 
substantive appeal, the appellant essentially contended that 
his physician had told him that it was possible that his 
sarcoidosis originated during service.  However, the Board 
notes that a statement by the appellant as to what a doctor 
told him is insufficient to establish a medical nexus.  See 
Carbino v. Gober, 10 Vet. App. 507, 510 (1997), aff'd sub nom 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).  Accordingly, 
although the appellant has presented lay evidence alleging 
that he developed sarcoidosis during service, or in the 
alternative, that his currently diagnosed sarcoidosis is 
secondary to in-service asbestos exposure, in light of the 
above, there is simply no competent medical evidence of 
record which supports his allegations, and thus the claim is 
denied as not well grounded.  

If the appellant fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477, 486 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well-grounded).  Further, the appellant's burden 
to submit evidence sufficient to establish a well-grounded 
claim is the appellant's alone and is not relieved by the 
benefit of the doubt provision.  See 38 U.S.C.A. § 5107(b); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

That notwithstanding, the VA has an obligation under 38 
U.S.C.A. § 5103(a), to advise the appellant of the evidence 
necessary to complete her application for benefits.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the appellant is 
hereby notified that preliminary review indicates that the 
evidence necessary to the complete application for service 
connection for the claimed disability is competent medical 
evidence of a current disability and a causal link to his 
period of military service, to include service exposure to 
chemicals or asbestos.  See Nolen and Caluza, both supra.  
The appellant is also advised that he may obtain and submit a 
statement from his physician to the effect referenced in his 
substantive appeal.  Additionally, inasmuch as the 
appellant's claim includes the determinant issues involving 
questions of medical diagnosis and causation, he needs to 
submit competent medical evidence to that effect in order to 
show that his claim is plausible or possible.  See Grottveit, 
supra.  Accordingly, the Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to complete his application for the claim of service 
connection for claimed disability.  See Robinette, 8 Vet. 
App. at 77-80.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for pulmonary 
sarcoidosis.  

Entitlement to service connection for a lung condition, to 
include pulmonary sarcoidosis, as a residual of asbestos 
exposure, is denied.  






		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

